Citation Nr: 1036549	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1978. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for service 
connection for a heart condition.  During the pendency of the 
claim, the Veteran moved and, according to the record, presently 
resides in Pensacola, Florida.  The St. Petersburg, Florida, RO 
has provided the last statement of the case.

In decisions dated October 2007 and April 2008 the Board remanded 
the Veteran's claim for scheduling of a videoconference hearing. 


FINDING OF FACT

A preponderance of the competent evidence establishes that the 
Veteran had no heart condition during active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a heart condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that this current heart condition, 
diagnosed as congestive heart failure, is related to his active 
duty service.  He seeks service connection.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board has twice remanded the Veteran's claim 
for scheduling of a videoconference hearing before a Veterans Law 
Judge.  In the April 2008 remand, it appeared that the Veteran 
did not receive adequate notice of the hearing from the San 
Diego, California, RO.  Subsequently, the St. Petersburg, 
Florida, RO was tasked with rescheduling the hearing.  

The record reveals that in July 2010, the RO sent the Veteran a 
notice regarding the date and time of the hearing to an address 
in Pensacola, Florida.  The record reveals that the RO contacted 
the Veteran in July 2010 by phone and that the Veteran confirmed 
that his address was the Pensacola address where notice was sent.  
Finally, the record shows that the Veteran failed to appear for 
the most recently scheduled video conference hearing.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board finds that VBA 
substantially complied with the Board's order to reschedule the 
video conference hearing.  The record establishes that the 
Veteran received notice of the hearing with sufficient time to 
appear and participate in the hearing, and did not appear.  There 
is nothing in the record from the Veteran to indicate that he had 
a reason for not appearing and the Veteran has not petitioned the 
Board to reschedule the hearing.  The Board observes that the 
Veteran's representative argues in the August 2010 formal brief 
in support of the Veteran's claim that VBA failed to comply with 
the Board's remand because the notice was sent to the wrong 
address.  The record, however, shows otherwise.

For the reasons stated, the Board finds that VBA substantially 
complied with the remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was informed in an October 2003 letter of the 
evidence required to substantiate a claim for entitlement to 
service connection.  This notice was provided prior to the 
initial rating decision.  In letters dated April 2004 and 
February 2010, the Veteran was again informed of the evidence 
required to substantiate a claim for service connection, and in 
the February 2010 letter, the Veteran was informed of how VA 
determines a disability rating and an effective date.  All 
letters informed the Veteran of the steps VA would take to assist 
the Veteran in obtaining evidence to support his claim, including 
that he would be provided VA medical examinations if they were 
required to adjudicate the claim.  All notice was provided before 
the final adjudication of the Veteran's claim in May 2010.     

Regarding the duty to assist, the RO obtained the Veteran's 
service treatment records, records from the Social Security 
Administration (SSA), VA treatment records and private medical 
treatment records identified by the Veteran.  The Board observes 
that the Veteran was not provided a VA medical examination for 
his claimed heart condition.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of 
Appeals for Veterans Claims (Court) held that VA must provide a 
VA medical examination in service connection claims when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim.  As is more thoroughly 
discussed below, the record evidence in this matter establishes 
that the Veteran had no complaints or treatment during active 
duty service of a condition related to a heart condition, and the 
Veteran has not contended that his heart condition began or is 
linked to his active duty service.  Moreover, there is nothing in 
the record that indicates that his current congestive heart 
failure is related to his active duty service.  For those 
reasons, the Board finds that VA was not obligated to provide the 
Veteran with a medical examination regarding the etiology of the 
current heart condition.

Finally, the Board observes that the Veteran has been represented 
by a qualified service representative throughout the pendency of 
his claim.  As noted above, the Veteran sought to present 
evidence and testimony to a Veterans Law Judge at a video 
conference hearing and that several attempts were made to 
accommodate the Veteran's desire.  The Board finds that VA has 
satisfied its duties to notify and assist, and that due process 
has been satisfied, and observes that the Court has held that 
VA's duty to assist the Veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Board concludes that in light of the 
Veteran's apparent disinclination to cooperate with VA, all 
reasonable efforts were made by VA to schedule a hearing and that 
any further attempts would have similar results.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Analysis

The Veteran generally contends that his diagnosed heart disease 
is related to his active duty service.  The Board will address 
each element of service connection announced in Shedden.  With 
regard to the first element, the Board observes that the medical 
evidence shows that Veteran was diagnosed in about November 
2001by Dr. M.H. with dilated cardomyopathy and in June 2002 by 
Dr. J.A. with congestive heart failure.  Thus, element (1) is 
satisfied.

With regard to element (2), evidence of an in-service incurrence 
or aggravation of heart disease, the Board has thoroughly 
reviewed the Veteran's service treatment records and has found 
nothing in the records related to complaints of or treatment for 
a symptom of heart disease, including chest pain.  In addition, 
there is no evidence that the Veteran complained of or was 
treated for any heart related condition within one year of his 
discharge from active duty service.  Indeed, the evidence of 
record indicates that the Veteran's first complaints of pain and 
symptoms relating to his current heart condition did not occur 
until 2001.  

To the extent that the Veteran's claim implies that he had a 
heart condition or suffered from symptoms related to his heart 
during service, the Board observes that he was silent about it 
for more than 25 years.  The Court has held that contemporaneous 
evidence has greater probative value than history as reported by 
the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The 
Court has also held that the Board may consider whether the 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
In this case, the contemporaneous evidence shows nothing to 
support the Veteran's claim.  In addition, the Veteran has stated 
that he is homeless and disabled and that he badly needs the 
money he would receive from the claim.  For those reasons, the 
Board finds that element (2) is not satisfied and that the claim 
fails on this basis alone.  

For the sake of completeness, the Board will briefly address the 
remaining element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].  With regard to element (3), the Board observes 
that there is no evidence of record that indicates that the 
Veteran's current heart disorder is related to his active duty 
service.  The Veteran's claim, to a certain extent, implies such 
a connection.  To the extent that the Veteran's statements or 
implications can be construed to be proof of a connection between 
his current diagnosed disorder an his active duty service, the 
Board observes that there is nothing in the record to establish 
that the Veteran is in any way competent to make such a medical 
opinion.  There is nothing to suggest that he has the requisite 
training, education or experience to express an etiological 
opinion of any probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Thus, the 
Board finds that the record evidence does not satisfy element (3) 
and that the claim fails for that reason in addition.

For the reasons stated above, the Board finds that entitlement to 
service connection for a heart condition is not warranted.


ORDER

Entitlement to service connection for a heart condition is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


